


Exhibit 10.5


EIGHTH AMENDMENT TO OFFICE/RETAIL LEASE
This EIGHTH AMENDMENT TO OFFICE/RETAIL LEASE (this "Eighth Amendment") is dated
for reference purposes only as of May 30, 2014 (the "Effective Date" or "ED"),
by and between KBSII 445 SOUTH FIGUEROA, LLC, a Delaware limited liability
company ("Landlord"), and UNION BANK, N.A., a national banking association,
formerly known as Union Bank of California, N.A. ("Tenant").


R E C I T A L S:


A.    Hines VAF UB Plaza, L.P., a Delaware limited partnership, as landlord (the
"Original Landlord"), and Tenant, as tenant, entered into that certain
Office/Retail Lease dated as of October 8, 2008 (the "Original Lease"), pursuant
to which Landlord leased to Tenant and Tenant leased from Landlord that certain
space as more particularly described in the Lease (the "Original Premises") in
that certain building located at 445 South Figueroa Street, Los Angeles,
California 90071.
B.    Original Landlord and Tenant entered into that certain First Amendment to
Office/Retail Lease dated as of November 17, 2008 (the "First Amendment"),
pursuant to which the parties (i) expanded the Original Premises to include the
28th Floor Expansion Space, and (ii) otherwise modified the terms of the
Original Lease, all as more particularly described in the First Amendment.
C.    Original Landlord and Tenant entered into that certain Second Amendment to
Office/Retail Lease dated as of July 10, 2009 (the "Second Amendment"), pursuant
to which the parties (i) expanded the Original Premises and the 28th Floor
Expansion Space to include the Second Amendment Expansion Space, and (ii)
otherwise modified the terms of the Original Lease and the First Amendment, all
as more particularly described in the Second Amendment.
D.    Original Landlord and Tenant entered into that certain Third Amendment to
Office/Retail Lease dated as of April 14, 2010 (the "Third Amendment"), pursuant
to which the parties modified certain of the terms of the Original Lease, the
First Amendment and the Second Amendment, all as more particularly described in
the Third Amendment.
E.    Original Landlord and Tenant entered into that certain Fourth Amendment to
Office/Retail Lease dated as of August 10, 2010 (the "Fourth Amendment"),
pursuant to which the parties (i) expanded the Original Premises, the 28th Floor
Expansion Space and the Second Amendment Expansion Space to include the 35th
Floor Expansion Space, and (ii) otherwise modified the terms of the Original
Lease, the First Amendment, the Second Amendment and the Third Amendment, all as
more particularly described in the Fourth Amendment.
F.    Landlord and Tenant entered into that certain Fifth Amendment to
Office/Retail Lease dated as of October 31, 2010 (the "Fifth Amendment"),
pursuant to which the parties modified certain of the terms of the Original
Lease, the First Amendment, the Second Amendment, the Third Amendment and the
Fourth Amendment, all as more particularly described in the Fifth Amendment.
G.    Landlord and Tenant entered into that certain Sixth Amendment to
Office/Retail Lease dated as of February 15, 2011 (the "Sixth Amendment"),
pursuant to which the parties converted certain visitor parking spaces into
reserved parking spaces, all as more particularly described in the Sixth
Amendment.
H.    Landlord and Tenant entered into that certain Seventh Amendment to
Office/Retail Lease dated as of November 14, 2012 (the "Seventh Amendment"),
pursuant to which the parties (i) expanded

1

--------------------------------------------------------------------------------




the Existing Premises to include the 34th Floor Expansion Space, and (ii)
otherwise modified the terms of the Original Lease, the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment
and the Sixth Amendment, all as more particularly described in the Seventh
Amendment.
I.    The Original Lease, First Amendment, Second Amendment, Third Amendment,
Fourth Amendment, Fifth Amendment, Sixth Amendment, and Seventh Amendment are
collectively referred to herein as the "Lease." The Original Premises, 28th
Floor Expansion Space, Second Amendment Expansion Space, 35th Floor Expansion
Space, and 34th Floor Expansion Space are sometimes collectively referred to
herein as the "Existing Premises." Landlord is the successor-in-interest to
Original Landlord as "Landlord" under the Lease.
J.    Capitalized terms which are used in this Eighth Amendment without
definition have the meanings given to them in the Lease.
K.    The parties now desire to amend the terms of the Lease to (i) expand the
Existing Premises by 24,475 rentable square feet to include that certain space
containing approximately 16,354 rentable square feet known as Suite 2700 and
comprising the entire rentable area of the twenty-seventh (27th) floor of the
Building, as depicted on Exhibit A attached hereto, and that certain space
containing approximately 8,121 rentable square feet known as Suite 2600 on the
twenty-sixth (26th) floor of the Building, as depicted on Exhibit A-1 attached
hereto (the "Suite 2600 and 2700 Expansion Space"); and (ii) otherwise modify
the Lease, all upon the terms and conditions hereinafter provided.


A G R E E M E N T :


NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this Eighth Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:
1.    Expansion of Existing Premises. The "Premises" leased by Tenant under the
Lease shall be expanded and redefined to include the Suite 2600 and 2700
Expansion Space for the period (the "Suite 2600 and 2700 Lease Term") commencing
upon the Effective Date (the "Suite 2600 and 2700 Commencement Date") and
expiring on January 31, 2022 (the "Suite 2600 and 2700 Expiration Date"). This
Eighth Amendment will go into effect when executed by Landlord and Tenant, but
Tenant will not have to pay Rent for the Suite 2600 and 2700 Expansion Space
until the Rent Commencement Date, as defined and qualified in Section 7(b) and
Section 10 of Exhibit B, and the Suite 2600 and 2700 Expansion Space shall be
leased on the same terms and conditions set forth in the Lease, subject to the
modifications set forth in this Eighth Amendment. Landlord and Tenant hereby
agree and have verified that the rentable area of the Suite 2600 and 2700
Expansion Space (as set forth in Recital K above) has been calculated in
accordance with 1996 BOMA, and is not subject to adjustment or re-measurement by
Landlord or Tenant. Notwithstanding the expansion and redefinition of the
Premises to include the Suite 2600 and 2700 Expansion Space as provided
hereinabove:
(a)    To avoid confusion, the parties specifically agree that the provisions of
Sections 4.3.4 and 14.7 of the Original Lease shall continue to be applicable to
the Suite 2600 and 2700 Expansion Space;
(b)    Tenant shall not have any right to terminate the Lease as amended by this
Eighth Amendment (the "Amended Lease") with respect to the entire Premises
pursuant to Sections 11.2, 13.1 or 19.7.2 of the Original Lease (and Landlord
shall not have such termination right with respect to the entire Premises
pursuant to Sections 11.2 or 13.1 of the Original Lease) in the

2

--------------------------------------------------------------------------------




event of any casualty damage, condemnation or Abatement Event, respectively,
that pertains only to the Suite 2600 and 2700 Expansion Space, but each party
shall retain their respective termination rights to terminate the Amended Lease
as to the Suite 2600 and 2700 Expansion Space, only, if and to the extent such
casualty damage, condemnation or Abatement Event affects such applicable space
and otherwise satisfies the requirements for termination as set forth in
Sections 11.2, 13.1 and/or 19.7.2, respectively, of the Original Lease.
(c)    The Permitted Use for the Suite 2600 and 2700 Expansion Space shall be
limited to Office Space Permitted Use, only; and
(d)    Tenant shall not be entitled to exercise (A) Tenant's options to renew
the Lease Term pursuant to Section 2.2 of the Original Lease with respect to the
Suite 2600 and 2700 Expansion Space, or (B) Tenant's option to terminate the
Lease pursuant to Section 2.4 of the Original Lease with respect to the Suite
2600 and 2700 Expansion Space, it being understood that such options to renew
and terminate shall not apply to Suites 2600 and 2700, but Tenant may renew
pursuant to Section 7 below.
2.    Condition of Suite 2600 and 2700 Expansion Space. Except as specifically
set forth in this Eighth Amendment and in the Work Letter attached as Exhibit B
hereto, Tenant shall accept the Suite 2600 and 2700 Expansion Space and the
Building, including the base, shell, and core of (i) the Suite 2600 and 2700
Expansion Space, and (ii) the floor of the Building on which the Suite 2600 and
2700 Expansion Space is located (collectively, the "Base, Shell, and Core") in
their "AS-IS" condition as of the Suite 2600 and 2700 Commencement Date and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Suite 2600 and 2700 Expansion Space.
Tenant also acknowledges that Landlord has made no representation or warranty
regarding the condition of the Suite 2600 and 2700 Expansion Space, the Building
or the Real Property except as specifically set forth in this Eighth Amendment
and the Work Letter. Pursuant to Section 1938 of the California Civil Code,
Landlord hereby advises Tenant that as of the date of this Eighth Amendment
neither the Suite 2600 and 2700 Expansion Space nor the Building has undergone
inspection by a Certified Access Specialist. Landlord represents to Tenant that,
notwithstanding the foregoing, prior to delivery of the Suite 2600 and 2700
Expansion Space to Tenant, Landlord shall abate, including by encapsulating if
necessary, all existing asbestos containing materials ("ACM") from all of the
Suite 2600 and 2700 Expansion Space located on the twenty-sixth (26th) floor and
twenty-seventh (27th) floor ("Landlord's Work").
3.    Contingency. Notwithstanding the foregoing, Tenant hereby expressly
acknowledges and agrees that an existing third-party tenant (the "Existing
Tenant") is currently occupying a portion of the Suite 2600 and 2700 Expansion
Space located on the twenty-seventh (27th) floor of Premises (the "27th Floor
Space") and is scheduled to vacate and surrender the 27th Floor Space to
Landlord on or before October 31, 2014, and Landlord will not be able to
commence Landlord's Work and deliver the Suite 2600 and 2700 Expansion Space to
Tenant until after the Existing Tenant vacates and surrenders the 27th Floor
Space to Landlord. Landlord agrees not to consent to the Existing Tenant's
holdover in the 27th Floor Space and not to extend the term of the lease for the
space occupied by the Existing Tenant and Landlord shall institute unlawful
detainer proceedings against the Existing Tenant if such Existing Tenant does
not vacate such space by December 1, 2014. Notwithstanding anything to the
contrary contained in this Eighth Amendment, but subject to Landlord complying
with Section 7(a) of Exhibit B, in no event shall Landlord be in default or
breach, nor liable for damages hereunder, if the Existing Tenant fails to timely
deliver the 27th Floor Space to Landlord and such delay delays completion of
Landlord's Work and delivery of the 27th Floor Space to Tenant.

3

--------------------------------------------------------------------------------




4.    Base Rent. Base Rent for the Suite 2600 and 2700 Expansion Space shall be
calculated separate and apart from the Base Rent payable for the Original
Premises, the 28th Floor Expansion Space, the Second Amendment Expansion Space,
the 34th Floor Expansion Space and the 35th Floor Expansion Space during the
Suite 2600 and 2700 Lease Term. Effective as of the Rent Commencement Date (as
defined and qualified in Sections 7(b) and 10 of the Work Letter), Base Rent for
the Suite 2600 and 2700 Expansion Space shall be as set forth in the following
schedule:
Months/Period
Commencing on the
Rent Commencement Date
 
Annual
Base Rent
 
Monthly
Installments
of Base Rent
 
Annual
Rental Rate per
Rentable Square Foot
1 – 12*
 
$881,100.00
 
$73,425.00
 
$36.00
13 – 24
 
$907,533.00
 
$75,627.75
 
$37.08
25 – 36
 
$934,700.25
 
$77,891.69
 
$38.19
37 – 48
 
$962,846.50
 
$80,237.21
 
$39.34
49 – 60
 
$991,727.00
 
$82,643.92
 
$40.52
61 – 72
 
$1,021,341.75
 
$85,111.81
 
$41.73
73 until the
Lease Termination Date
 
$1,052,180.25
 
$87,681.69
 
$42.99

*Gross Base Rent shall be prorated for any partial month in which the Rent
Commencement Date occurs.
Notwithstanding the foregoing, Landlord hereby agrees to abate in full Tenant's
obligation to pay the Base Rent and Direct Expenses due during the second (2nd)
through eighth (8th) full calendar months starting on the first day of the first
full month following the Rent Commencement Date (the "Abatement Months") (such
amount of abated Base Rent and Direct Expenses being hereinafter collectively
referred to as the "Abated Amount"). During such Abatement Months, Tenant will
still be responsible for the payment of all other monetary obligations due under
the Amended Lease.
The anticipated Rent Commencement Date of May 1, 2015 shall be extended one (1)
day for each day Tenant is actually delayed in designing, permitting and
constructing its Tenant Improvements in, and moving into, Suite 2600 and Suite
2700 because of Landlord Delays or Force Majeure Events as set forth in Exhibit
B but not beyond the date Tenant commences business operations from Suite 2600
and Suite 2700 but in no event will the Rent Commencement Date occur earlier
than May 1, 2015.
5.    Tenant's Share. During the Suite 2600 and 2700 Lease Term, Tenant's Share
of increases in Direct Expenses for the Suite 2600 and 2700 Expansion Space and
Tenant's obligations to pay Tenant's Share of increases in Direct Expenses for
the Suite 2600 and 2700 Expansion Space shall be calculated and billed to Tenant
separate and apart from the Existing Premises and shall be equal to 4.029%
(calculated by dividing 24,475 rentable square feet within the Suite 2600 and
2700 Expansion Space by 607,517 rentable square feet in the Building [excluding
the existing retail portion of the Real Property located outside the
retail/office tower portion of the Building]).
6.    Annual Direct Expense Allowance. The Annual Direct Expense Allowance for
the Suite 2600 and 2700 Expansion Space shall be the amount of Direct Expenses
for the calendar year 2015 calculated in accordance with Section 4.2 of the
Original Lease. Provided, however, under no circumstances will Tenant be
required to pay for Direct Expenses for the first twelve (12) months following
the Rent Commencement Date.

4

--------------------------------------------------------------------------------




7.    Option to Extend.


7.1    Extension Options. Provided Tenant is not in default under Section 19.1
of the Amended Lease on either the date of Tenant giving an Extension Notice
(defined below) or on the commencement date of the relevant Option Term (each an
"Option Term Commencement Date"), Tenant shall have two (2) options to extend
the Suite 2600 and 2700 Lease Term (each an "Extension Option") beyond the Lease
Expiration Date for an additional period of five (5) years each (each, an
"Option Term"). The applicable Extension Option shall be exercisable by Tenant
giving written exercise notice thereof ("Extension Notice") to Landlord a
minimum of nine (9) months, but not more than twelve (12) months, prior to the
expiration of the then current Suite 2600 and 2700 Lease Term.
7.1.1    If Tenant elects to exercise an Extension Option, such Extension Option
must be exercised as to the entire Suite 2600 and 2700 Expansion Space
collectively, or as to either of the entire Suite 2600 or as to the entire Suite
2700 space as then leased by Tenant under the Amended Lease as of the date
Tenant delivers Tenant's Extension Notice to Landlord.
7.1.2    The Base Rent payable hereunder for the Suite 2600 and 2700 Expansion
Space during each Option Term shall be adjusted as of each Option Term
Commencement Date to an amount equal to the Fair Market Rental Rate for the
Suite 2600 and 2700 Expansion Space at that time, calculated on a per rentable
square foot basis and multiplied by the number of rentable square feet of the
Suite 2600 and 2700 Expansion Space. The Fair Market Rental Rate for each Option
Term shall be determined in accordance with the provisions and the time line set
forth in Section 7.2 below.
7.1.3    Tenant shall pay Additional Rent during each of the Option Terms as to
which an Extension Option is exercised, in accordance with the provisions of the
Amended Lease, subject to the adjustment in the Base Year, if any, determined in
connection with the determination of the Fair Market Rental Rate under Section
7.2 below.
7.1.4    Each Extension Option set forth in this Section 7.1 is personal to the
Original Tenant and any Affiliate to which such Extension Option has been
assigned, and may not be assigned, transferred or conveyed to, or exercised by,
any other party.
7.2    Fair Market Rental Rate.
7.2.1    Exclusive Procedure. The Fair Market Rental Rate for the Option Terms
and for any Right of First Offer shall be determined pursuant to the provisions
of this Section 7.2. Tenant and Landlord shall have no further right to
appraisal and shall be obligated to accept the rate as determined hereby.
7.2.2    Definition. The phrase "Fair Market Rental Rate" shall mean the fair
market value annual rental rate per square foot of rentable area as defined,
conditioned and determined in accordance with Sections 2.3.2 and 2.3.3 of the
Original Lease.
8.    Right of First Offer .
8.1    Grant of Option; Conditions. Tenant shall have an ongoing right of first
offer to lease (the "Right of First Offer") any separately demised space on the
twenty-sixth (26th) floor of the Building (the "ROFO Space"). Tenant's Right of
First Offer shall be exercised as follows: within thirty (30) days after
Landlord has determined that an existing tenant in all or any portion

5

--------------------------------------------------------------------------------




of the ROFO Space will not extend or renew the term of its lease for such
portion of the ROFO Space (but prior to leasing such ROFO Space to a party other
than the existing tenant), Landlord shall deliver written notice to Tenant (the
"ROFO Notice") of the terms under which Landlord is prepared to lease such
portion of the ROFO Space to Tenant for the remainder of the Suite 2600 and 2700
Lease Term, which terms shall reflect the Fair Market Rental Rate (as defined in
Section 7.2.2 above) for such ROFO Space as reasonably determined by Landlord
and taking into account the then remaining length of the Suite 2600 and 2700
Lease Term. Tenant may lease such ROFO Space in its entirety only, and for the
remainder of the Suite 2600 and 2700 Lease Term only, under such terms, by
delivering written notice of exercise to Landlord (the "Notice of Exercise")
within five (5) days after the date of the ROFO Notice, except that Tenant shall
have no such Right of First Offer and Landlord need not provide Tenant with a
ROFO Notice, if:
8.1.1    Tenant is in default under Section 19.1 of the Lease at the time that
Landlord would otherwise deliver the ROFO Notice; or
8.1.2    Intentionally omitted; or
8.1.3    the Lease has been assigned (other than pursuant to a Permitted
Transfer as set forth in Section 14.7 of the Lease) prior to the date Landlord
would otherwise deliver the ROFO Notice; or
8.1.4    Tenant and/or an Affiliate is occupying less than eighty-five percent
(85%) of the rentable area of the Premises inclusive of the Suite 2600 and 2700
Expansion Space (not including any portion of the Suite 2600 and 2700 Expansion
Space recaptured by Landlord pursuant to the Amended Lease), on the date
Landlord would otherwise deliver the ROFO Notice; or
8.1.5    Tenant and/or an Affiliate does not intend to use the ROFO Space for
Tenant's and/or an Affiliate's exclusive use during the Suite 2600 and 2700
Lease Term; or
8.1.6 Intentionally omitted.
8.2    Terms for ROFO Space.
8.2.1    The term for the ROFO Space shall commence upon the commencement date
stated in the ROFO Notice and shall terminate coterminously with the Term of the
Lease for the Suite 2600 and 2700 Expansion Space. Upon the commencement date
stated in the ROFO notice, such ROFO Space shall be considered a part of the
Suite 2600 and 2700 Expansion Space, provided that all of the terms stated in
the ROFO Notice shall govern Tenant's leasing of the ROFO Space and only to the
extent that they do not conflict with the ROFO Notice, the terms and conditions
of the Amended Lease shall apply to the ROFO Space.
8.2.2    Tenant shall pay Base Rent and Rent for the ROFO Space in accordance
with the terms and conditions of the ROFO Notice, which terms and conditions
shall reflect the Fair Market Rental Rate for the ROFO Space as determined in
Landlord's reasonable judgment.
8.2.3    The ROFO Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the ROFO Space or as of the date
the term for such ROFO Space commences, unless the ROFO Notice specifies any
work to be performed by Landlord in the ROFO Space, in which case Landlord shall
perform such work in the ROFO Space. If Landlord

6

--------------------------------------------------------------------------------




is delayed delivering possession of the ROFO Space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the space, and the commencement of the term for
the ROFO Space shall be postponed until the date Landlord delivers possession of
the ROFO Space to Tenant free from occupancy by any party.
8.3    Termination of Right of First Offer. The rights of Tenant hereunder with
respect to all ROFO Space shall terminate on (i) the date that is twenty-four
(24) months prior to the Lease Expiration Date as such date may be extended if
Tenant exercises its Option To Extend under Section 7 above; or (ii) the date
Landlord would have provided Tenant a ROFO Notice if Tenant had not been in
default under Section 19.1 of the Lease.
8.4    ROFO Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the "ROFO Amendment") adding the ROFO Space to the
Suite 2600 and 2700 Expansion Space on the terms set forth in the ROFO Notice
and reflecting the changes in the Base Rent, rentable square footage of the
Suite 2600 and 2700 Expansion Space, Tenant's Share and other terms that the
parties mutually agree are appropriate. A copy of the ROFO Amendment shall be
sent to Tenant within a reasonable time after Landlord's receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the ROFO
Amendment to Landlord within fifteen (15) days thereafter, but an otherwise
valid exercise of the Right of First Offer shall be fully effective whether or
not the ROFO Amendment is executed.
8.5    Rights Personal. The Right of First Offer is personal to the Original
Tenant and any Affiliate to which such Right of First Offer has been assigned,
and may not be assigned, transferred or conveyed to, or exercised by, any other
party.
8.6    Ongoing Right. If Tenant does not exercise its Right of First Offer, then
Landlord may request in writing as to whether (a) Tenant has no interest in
leasing the ROFO Space at any lease rate or (b) Tenant would be interested in
leasing the ROFO Space if the lease rate were less than 95% of the rate
contained in the ROFO Notice Premises. If Tenant shall respond as provided in
subpart (a), Landlord shall be free to lease the ROFO Space on any terms
acceptable to Landlord. If Tenant responds as provided in subpart (b), Landlord
may not lease all or any part of the space designated in the ROFO Notice on
terms that are less than 95% if the terms set forth in the ROFO Notice without
first reoffering such space to Tenant in accordance with this Section 8.
9.    Additional and Current Tenant Signs. Landlord shall provide to Tenant, at
Tenant's sole cost and expense Building standard suite entry and directory board
identity signs identifying the name of Tenant and/or any Affiliate occupying the
Suite 2600 and 2700 Expansion Space. In addition to the foregoing, provided that
Tenant is not in default under Section 19.1 of the Lease and Tenant or an
Affiliate occupies no less than eighty-five (85%) of the Suite 2600 and 2700
Expansion Space, and subject to Landlord's prior reasonable approval, rights of
existing tenants, the sign criteria for the Building, all covenants, conditions,
and restrictions affecting the Project and all applicable laws, rules,
regulations, and local ordinances, and subject to Landlord or Tenant obtaining
all necessary permits and approvals from the City of Los Angeles, Tenant shall
also have the non-exclusive right, at Tenant's sole cost and expense, to have
its name and/or its Affiliate's name placed on one panel of the monument sign
for the Building located adjacent to Fifth Street ("Monument Sign"), provided
Tenant shall not have the right to have two (2) panels on the Monument Sign
bearing the same name (i.e., must be two different names), Tenant acknowledging
that Tenant already has one sign panel on the Monument sign for its own name.
The location of Tenant's Affiliate's panel on the Monument Sign will be
determined by Landlord. Tenant shall be solely responsible for payment of all
costs and expenses arising from the Building Sign and Tenant's panel on the
Monument Sign, including, without limitation, all design, fabrication and

7

--------------------------------------------------------------------------------




permitting costs, license fees, installation, maintenance, repair and removal
costs. Tenant is granted the right at its sole cost and expense to change all of
its signage as necessary to reflect any new name, logo, lettering or coloring of
its name or the name of its Affiliate.
Landlord shall maintain and repair all of Tenant's signs at Tenant's expense.
Upon the expiration or earlier termination of the Amended Lease, Landlord shall,
at Tenant's sole cost and expense (except as otherwise set forth hereinabove or
in the Lease), (i) cause all of Tenant's signs to be removed from the exterior
and interior of the Building and the Common Areas, (ii) repair any damage caused
by the removal of Tenant's signs, and (iii) restore the underlying surfaces to
the condition existing prior to the installation of Tenant's signs.
The sign rights granted herein are personal to the original Tenant and any
Affiliate (subject to the limitations expressed herein), and may not be
assigned, voluntarily or involuntarily, to any person or entity except as
permitted by Article 23 of the Lease. The rights granted to the original Tenant
hereunder are not assignable separate and apart from the Lease, nor may any
right granted herein be separated from the Lease in any manner, either by
reservation or otherwise, except as permitted by Article 23 of the Lease.
10.    Tenant Parking. Tenant shall have the right, but not the obligation, to
rent, on a monthly basis throughout the Suite 2600 and 2700 Lease Term,
twenty-four (24) unreserved parking privileges in the Building Parking Area. All
of the parking privileges leased by Tenant pursuant to this section shall be
provided by Landlord, or at the option of Landlord, by a parking operator
designated by Landlord (the "Operator"). Tenant shall pay to Landlord (or to the
Operator) for the use of such parking privileges so leased by Tenant pursuant to
this section, on a monthly basis throughout the Suite 2600 and 2700 Lease Term,
the prevailing monthly parking rates charged from time to time by Landlord (or
the Operator) for unreserved parking privileges within the Building Parking Area
(plus applicable parking taxes). The current rate for reserved parking spaces is
Four Hundred Three and 76/100 Dollars ($403.76) per space per month and the
current rate for unreserved parking spaces is Two Hundred Eighty-Eight Dollars
and 40/100 ($288.40) per space per month
11.    Non-Disturbance. Concurrently with Landlord's execution of this Lease and
delivery of a signed counterpart to Tenant, Landlord shall deliver to Tenant a
letter from Landlord's lender in form reasonably satisfactory to Tenant pursuant
to which Landlord's lender will acknowledge that the existing subordination,
non-disturbance and attornment agreement ("SNDA") previously executed by
Landlord, Tenant and Landlord's lender remains in full force and effect and
applies to the Lease as previously amended including as amended by this Eight
Amendment.
12.    Brokers. Landlord and Tenant each hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Eighth Amendment other than Jones Lang
LaSalle, representing Landlord, and Cassidy Turley, representing Tenant
(collectively, the "Brokers"), and that it knows of no other real estate broker
or agent who is entitled to a commission in connection with this Eighth
Amendment. Landlord and Tenant shall indemnify, defend and hold the other
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments and costs and expenses (including, without limitation, reasonable
attorneys' fees) with respect to any leasing commission, compensation or fees
claimed by any broker or agent (other than the Brokers) in connection with this
Eighth Amendment or its negotiation by reason of any act of the indemnifying
party.
13.    Authority. Each signatory of this Eighth Amendment on behalf of Tenant
and Landlord represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting.

8

--------------------------------------------------------------------------------




14.    Affiliate. Notwithstanding anything in the Lease to the contrary, the
term "Affiliate" shall be deemed to also include any entity under the control
of, or under the common control of, Mitsubishi UFJ Financial Group, Inc.
15.    No Other Modification. Landlord and Tenant agree that except as otherwise
specifically modified in this Eighth Amendment, the Lease has not been modified,
supplemented, amended, or otherwise changed in any way and the Lease remains in
full force and effect between the parties hereto as modified by this Eighth
Amendment. To the extent of any inconsistency between the terms and conditions
of the Lease and the terms and conditions of this Eighth Amendment, the terms
and conditions of this Eighth Amendment shall apply and govern the parties. This
Eighth Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which, together, shall constitute one and the same
Amendment.
16.    Notices. All notices to be provided to Tenant pursuant to the Lease shall
be delivered to the following addresses:
Union Bank c/o CBRE, Inc.
Portfolio Administration Services
5100 Poplar Avenue, Suite 1000
Memphis, TN 38137
With a copy to:
Union Bank, N.A.
Office of General Counsel
400 California Street, 16th Floor
San Francisco, CA 94104
With a copy to:
Union Bank-Corporate Real Estate
Real Estate Manager (MC H-1RE)
350 California Street, Mezzanine
San Francisco, CA 94104
17.    SDN List. Landlord and Tenant each hereby represent and warrant that
neither party nor any officer, director, employee, partner, member or other
principal of such party is listed as a Specially Designated National and Blocked
Person ("SDN") on the list of such persons and entities issued by the U.S.
Treasury Office of Foreign Assets Control ("OFAC").
[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Eighth Amendment as of the
date set forth above.


TENANT:


UNION BANK, N.A.,
a national banking association


By:
/s/ Larry W. Lawrence

Name:
Larry W. Lawrence

Title:
Senior Vice President Corporate Real Estate Union Bank, N.A.



By:
/s/ Cynthia C. Rock

Name:
Cynthia C. Rock

Title:
Senior Vice President Corporate Real Estate Union Bank, N.A.



LANDLORD:
KBSII 445 SOUTH FIGUEROA, LLC,
a Delaware limited liability company


By:
KBS Capital Advisors, LLC, a

Delaware limited liability company,
its authorized agent


By:
/s/ Tim Helgeson

Name:
Tim Helgeson

Its:
SVP

June 5, 2014

10

--------------------------------------------------------------------------------




EXHIBIT A
DEPICTION OF SUITE 2700


[kbsriiq42015ex105pic1.jpg]





--------------------------------------------------------------------------------




EXHIBIT A-1
DEPICTION OF SUITE 2600


[kbsriiq42015ex105pic2.jpg]






--------------------------------------------------------------------------------




EXHIBIT "B"
WORK LETTER
[TENANT BUILD W/ALLOWANCE]
1.    TENANT IMPROVEMENTS. As used in the Eighth Amendment and this Work Letter,
the term "Tenant Improvements" or "Tenant Improvement Work" or "Tenant's Work"
means those items of general tenant improvement construction shown on the Final
Plans (described in Section 4 below), more particularly described in Section 5
below.
2.    DESIGN PROBLEM AND APPROVED TIME PERIODS. Landlord agrees that the Space
Plans and Final Plans, as defined in Sections 4(a) and 4(b) below, may be
submitted at one or more times and in one or more parts, each time by notice to
Landlord, and that Landlord will (x) not withhold its consent to each submission
except to the extent a Design Problem, as defined in Section 8.1 of the Original
Lease, exists and (y) shall respond to each request for approval within ten (10)
days of receipt of notice requesting such consent or approval. Prior to
commencing construction, Tenant will deliver to Landlord, for Landlord's review
and approval, a schedule ("Work Schedule"), which will set forth the timetable
for the planning and completion of the installation of the Tenant Improvements.
3.    CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord's representative ("Landlord's Representative") to act for
Landlord in all matters covered by this Work Letter: Charles Stennett. Tenant
hereby appoints the following person(s) as Tenant's representative ("Tenant's
Representative") to act for Tenant in all matters covered by this Work Letter:
Heather Sturtz. All communications with respect to the matters covered by this
Work Letter are to be made to Landlord's Representative or Tenant's
Representative, as the case may be, in writing in compliance with the notice
provisions of the Lease. Either party may change its representative under this
Work Letter at any time by written notice to the other party in compliance with
the notice provisions of the Lease.
4.    TENANT IMPROVEMENT PLANS.
(a)    Preparation of Space Plans. Landlord agrees to meet with Tenant's
architect and/or space planner for the purpose of promptly reviewing preliminary
space plans for the layout of the Suite 2600 and 2700 Expansion Space prepared
by Tenant and for improvements (the "Common Improvements") to the men's and
women's building standard restrooms on the 26th and 27th floors and in
constructing a building standard corridor on the 26th floor which shall conform
to Landlord's new building standard restroom, elevator lobby and corridor 37th
floor plans (collectively, the "Space Plans"). The Space Plans are to be
sufficient to convey the architectural design of the Suite 2600 and 2700
Expansion Space and Common Improvements and layout of the Tenant Improvements
therein and are to be submitted to Landlord by notice in accordance with the
Lease. If Landlord disapproves any aspect of the Space Plans because a Design
Problem exists or with respect to the Common Improvements for deviation from
Landlord's 37th floor standards, Landlord will advise Tenant in writing of such
disapproval and the reasons therefor why a Design Problem or such deviation
exists. Tenant will then submit to Landlord for Landlord's approval a redesign
of the Space Plans incorporating the revisions reasonably required by Landlord
to the extent necessary to eliminate the Design Problem or deviation from the
37th floor standards. In addition to the Allowance, Landlord hereby grants to
Tenant an allowance to be applied towards the cost of preparing the Space Plans
in the amount of up to $3,671.25 (the "Space Planning Allowance").
(b)    Preparation of Final Plans. Tenant's architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working

Exhibit B Page 1

--------------------------------------------------------------------------------




drawings for all of the Tenant Improvements for the Suite 2600 and 2700
Expansion Space and the Common Improvements (collectively, the "Final Plans") .
The Final Plans will show (a) the subdivision (including partitions and walls),
layout, lighting, finish and decoration work (including carpeting and other
floor coverings) for the Suite 2600 and 2700 Expansion Space; (b) all internal
and external communications and utility facilities which will require conduiting
or other improvements from the base Building shell work and/or within common
areas; (c) the Common Improvements consisting of men's and women's Building
standard restrooms on the twenty-sixth (26th) and twenty-seventh (27th) floors
of the Building and a Building standard corridor on the twenty-sixth (26th)
floor of the Building in conformity with Landlord's 37th floor standards; and
(d) all other specifications for the Tenant Improvements. The Final Plans will
be submitted to Landlord for signature to confirm that no Design Problem or
deviation from the 37th floor standards exists. If Landlord disapproves any
aspect of the Final Plans because a Design Problem or deviation from the 37th
floor standards exists, Landlord agrees to advise Tenant in writing of such
disapproval and the reasons why a Design Problem or deviation from the 37th
floor standards exists. To the extent a Design Problem or deviation from the
37th floor standards exists, Tenant will then cause Tenant's architect to
redesign the Final Plans incorporating the revisions reasonably requested by
Landlord so as to eliminate the Design Problem or deviation from the 37th floor
standards. Concurrently with Landlord's approval of the Final Plans, Landlord
will identify those portions of the Tenant Improvements, if any, that Landlord
will require Tenant to remove upon the expiration or earlier termination of the
Eighth Amendment, and Tenant shall remove such portions of the Tenant
Improvements upon the expiration or earlier termination of the Eighth Amendment
subject to and only to the extent required by the terms and conditions of
Article 15 of the Original Lease.
(c)    Requirements of Tenant's Final Plans. Tenant's Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) if not comprised of the
Building standards set forth in the written description thereof (the
"Standards"), then compatible with and of at least equal quality as the
Standards and approved by Landlord including as to the Common Improvements,
Landlord's 37th floor standards; (iii) comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; and (iv) not require
Building service beyond the level normally provided to other tenants in the
Building unless Tenant agrees to pay for and absorb such extra costs and will
not overload the Building floors.
(d)    Submittal of Final Plans. Once approved by Landlord and Tenant, Tenant's
architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit. Tenant's architect,
with Landlord's cooperation, will make any changes to the Final Plans which are
required by the applicable governmental authorities to obtain the building
permit. After approval of the Final Plans no further changes may be made without
the prior written approval of Landlord, which may only be withheld to the extent
a Design Problem exists.
(e)    Changes to Shell of Building. If the Final Plans or any amendment thereof
or supplement thereto shall require changes in the Building shell, the increased
cost of the Building shell work caused by such changes will be paid for by
Tenant or charged against the "Allowance" described in Section 5 below.
(f)    Work Cost Estimate and Statement. Prior to the commencement of
construction of any of the Tenant Improvements shown on the Final Plans, Tenant
will submit to Landlord a written estimate of the cost to complete the Tenant
Improvement Work, which written estimate will be based on the Final Plans taking
into account any modifications which may be required to reflect changes in the
Final Plans required by the City or County of Los Angeles (the "Work Cost
Estimate"). Landlord will have the right to approve the Work Cost Estimate as to
the Common Improvements only and to submit to

Exhibit B Page 2

--------------------------------------------------------------------------------




Tenant revisions to the Final Plans to reflect deletions of and/or substitutions
for such disapproved items which are inconsistent with the 37th floor standards
or to attain cost savings as reasonably desired by Landlord. Submission and
approval of the Work Cost Estimate will proceed in accordance with the Work
Schedule. Upon Landlord's approval of the Work Cost Estimate as to the Common
Improvements (such approved Work Cost Estimate to be hereinafter known as the
"Work Cost Statement"), Tenant will have the right to purchase materials and to
commence the construction of the items included in the Work Cost Estimate
pursuant to Section 6 hereof. If the total costs to construct the Tenant
Improvements exceed the Allowance described in Section 5 below, Tenant agrees to
pay such excess after the Allowance is exhausted.
5.    PAYMENT FOR THE TENANT IMPROVEMENTS.
(a)    Allowance. Landlord hereby grants to Tenant a tenant improvement
allowance (the "Allowance") comprised of (x) $55.00 per rentable square foot of
the Suite 2600 and 2700 Expansion Space (i.e., $1,346,125.00, based on the Suite
2600 and 2700 Expansion Space consisting of approximately 24,475 rentable square
feet) plus (y) an amount equal to the actual costs incurred by Tenant in
designing, permitting and constructing a building standard elevator lobby and
corridor on the 26th floor, assuming that Tenant utilized building standard
materials to do so, regardless of whether Tenant used better than building
standard materials, and the Common Improvements in conformance with, and not to
exceed, the 37th floor standards. The Allowance is to be used only for:
(i)    Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Final Plans. The Allowance will not be
used for the payment of extraordinary design work not consistent with the scope
of the Standards (i.e., above-standard design work) or for payments to any other
consultants, designers or architects other than Landlord's architect and/or
Tenant's architect.
(ii)    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.
(iii)    Construction of the Tenant Improvements, including the Common
Improvements, including, without limitation, the following:
(aa)    Installation within the Suite 2600 and 2700 Expansion Space of all
partitioning, doors, floor coverings, ceilings, wall coverings and painting,
millwork and similar items;
(bb)    All electrical wiring, lighting fixtures, outlets and switches, and
other electrical work necessary for the Suite 2600 and 2700 Expansion Space;
(cc)    The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories necessary for the heating, ventilation and air
conditioning systems within the Suite 2600 and 2700 Expansion Space, including
the cost of meter and key control for after-hour air conditioning;
(dd)    Any additional improvements to the Suite 2600 and 2700 Expansion Space
required for Tenant's use of the Suite 2600 and 2700 Expansion Space including,
but not limited to, odor control, special heating, ventilation and air
conditioning, noise or vibration control or other special systems or
improvements;
(ee)    All fire and life safety control systems such as fire walls, sprinklers
, halon, fire alarms, including piping, wiring and accessories , necessary for
the Suite 2600 and 2700 Expansion Space;

Exhibit B Page 3

--------------------------------------------------------------------------------




(ff)    All plumbing, fixtures , pipes and accessories necessary for the Suite
2600 and 2700 Expansion Space;
(gg)    Testing and inspection costs; and
(hh)    Fees and costs attributable to general conditions associated with the
construction of the Tenant Improvements plus a construction management fee
("Construction Management Fee") to cover the services of Landlord's tenant
improvement coordinator in the amount of one and one-half percent (1.5%) of the
greater of (i) the hard construction costs of the Tenant Improvements, or (ii)
the Allowance.
(b)    Excess Costs. The cost of each item referenced in Section 5(a) above
shall be charged against the Allowance. If the work cost exceeds the Allowance,
Tenant shall be solely responsible for payment of all excess costs, including
the Construction Management Fee, which fee shall be paid to Landlord or deducted
from the Allowance within five (5) business days after invoice therefor. In no
event will the Allowance be used to pay for Tenant's furniture, artifacts,
equipment, telephone systems or any other item of personal property which is not
affixed to the Suite 2600 and 2700 Expansion Space.
(c)    Changes. Any changes to the Final Plans will be approved by Landlord and
Tenant in the manner set forth in Section 4 above. Tenant shall be solely
responsible for any additional costs associated with such changes including the
Construction Management Fee, which fee shall be paid to Landlord or deducted
from the Allowance within five (5) business days after invoice therefor.
Landlord will have the right to decline Tenant's request for a change to the
Final Plans to the extent such changes create a Design Problem.
(d)    Governmental Cost Increases. If increases in the cost of the Tenant
Improvements as set forth in the Work Cost Statement are due to requirements of
any governmental agency, Tenant shall be solely responsible for such additional
costs including the Construction Management Fee, which fee shall be paid to
Landlord within five (5) business days after invoice therefor; provided,
however, that Landlord will first apply toward any such increase any remaining
balance of the Allowance.
(e)    Unused Allowance Amounts. Any unused portion of the Allowance upon
completion of the Tenant Improvements will be available to Tenant at any time
prior to the expiration of twelve (12) months after the Suite 2600 and 2700
Commencement Date, for subsequent Alterations to Suite 2600, 2700 or to any
other space leased by Tenant in the Building, or, if Tenant so elects by notice
to Landlord at any time after the expiration of the twelve (12) month period
after the Suite 2600 and 2700 Commencement Date, against the Rents next due and
owing under the Lease.
(f)    Disbursement of the Allowance. Provided Tenant is not in default under
Section 19.1 of the Lease Landlord shall disburse the Allowance to Tenant to
reimburse Tenant for the actual construction costs which Tenant incurs in
connection with the construction of the Tenant Improvements in accordance with
the following:
(i)    Twenty-five percent (25%) of the Allowance shall be disbursed to Tenant
when Landlord shall have received "Evidence of Completion and Payment" as to
twenty-five percent (25%) of Tenant's Work having been completed and paid for by
Tenant as described hereinbelow;
(ii)    Fifty percent (50%) of the Allowance shall be disbursed to Tenant when
Landlord shall have received "Evidence of Completion and Payment" as to fifty
percent (50%) of Tenant's Work having been completed and paid for by Tenant as
described hereinbelow;

Exhibit B Page 4

--------------------------------------------------------------------------------




(iii)    Fifteen percent (15%) of the Allowance shall be disbursed to Tenant
when Landlord shall have received "Evidence of Completion and Payment" as to
sixty-five percent (65%) of Tenant's Work having been completed and paid for by
Tenant as described hereinbelow;
(iv)    Ninety percent (90%) of the Allowance shall be disbursed to Tenant when
Landlord shall have received "Evidence of Completion and Payment" as to
ninety-percent (90%) of Tenant's Work having been completed and paid for by
Tenant as described hereinbelow;
(v)    The final ten percent (10%) of the Allowance shall be disbursed to Tenant
when Landlord shall have received "Evidence of Completion and Payment" as to one
hundred percent (100%) of Tenant's Work having been completed and paid for by
Tenant as described hereinbelow and satisfaction of the items described in
subparagraph (vi) below;
(vi)    As to each phase of completion of Tenant's Work described in
subparagraphs (i) through (v) above, the appropriate portion of the Allowance
shall be disbursed to Tenant only when Landlord has received the following
"Evidence of Completion and Payment":
(A)    Tenant has delivered to Landlord a draw request ("Draw Request") in a
form reasonably satisfactory to Landlord with respect to the Improvements
specifying that the requisite portion of Tenant's Work has been completed,
together with invoices, receipts and bills evidencing the costs and expenses set
forth in such Draw Request and evidence of payment by Tenant for all costs which
are payable in connection with such Tenant's Work covered by the Draw Request.
The Draw Request shall constitute a representation by Tenant (vis a vis Landlord
and Tenant) that the Tenant's Work identified therein has been completed in a
good and workmanlike manner and substantially in accordance with the Final Plans
and the Work Schedule and has been paid for or as to which Tenant has received a
conditional lien release;
(B)    The architect for the Tenant Improvements has certified to Landlord that
the Tenant Improvements have been substantially completed to the level indicated
in the Draw Request in accordance with the Final Plans;
(C)    Tenant has delivered to Landlord such other evidence of Tenant's payment
of the general contractor and subcontractors for the portions of Tenant's Work
covered by the Draw Request and the absence of any liens generated by such
portions of the Tenant's Work as may be required by Landlord (i.e., either
unconditional lien releases in accordance with California Civil Code Section
3262 or release bond(s) in accordance with California Civil Code Sections 3143
and 3171);
(D)    Intentionally omitted;
(vii)    The final disbursement of the balance of the Allowance shall be
disbursed to Tenant only when Landlord has received Evidence of Completion and
Payment as to all of Tenant's Work as provided hereinabove and the following
conditions have been satisfied:
(A)    Thirty-five (35) days shall have elapsed following the filing of a valid
notice of completion by Tenant for the Tenant Improvements;
(B)    A certificate of occupancy for the Tenant Improvements and the Suite 2600
and 2700 Expansion Space has been issued by the appropriate governmental body;
(C)    Tenant has delivered to Landlord: (i) properly executed mechanics lien
releases from all of Tenant's contractors, agents and suppliers in compliance
with both California Civil

Exhibit B Page 5

--------------------------------------------------------------------------------




Code Section 3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4),
which lien releases shall be conditional with respect to the then-requested
payment amounts and unconditional with respect to payment amounts previously
disbursed by Landlord; (ii) an application and certificate for payment (AlA form
G702-1992 or equivalent) signed by Tenant's architect/space planner; (iii)
original stamped building permit plans; (iv) copy of the building permit; (v)
original stamped building permit inspection card with all final sign-offs; (vi)
a reproducible copy (in a form approved by Landlord) of the "as-built" drawings
of the Tenant Improvements; (vii) air balance reports; (viii) excess energy use
calculations; (ix) one year warranty letters from Tenant's contractors; (x)
manufacturer's warranties and operating instructions; (xi) final punchlist
completed and signed off by Tenant's architect/space planner; and (xii) an
acceptance of the Suite 2600 and 2700 Expansion Space signed by Tenant;
(D)    If Landlord determines that work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant's use
of such other tenant's leased premises in the Building, Tenant shall cause such
work to be corrected;
(E)    Intentionally omitted; and
(F)    Tenant has delivered to Landlord evidence satisfactory to Landlord that
all construction costs in excess of the Allowance have been paid for by Tenant.
Notwithstanding anything to the contrary contained hereinabove, all
disbursements of the Allowance shall be subject to the prior deduction of the
portion of the Construction Management Fee allocable to the Tenant Improvements
described in the applicable Draw Request.
(g)    Books and Records. At its option, Landlord, at any time within three (3)
years after final disbursement of the Allowance to Tenant, and upon at least ten
(10) days prior written notice to Tenant, may cause an audit to be made of
Tenant's books and records relating to Tenant's expenditures in connection with
the construction of the Tenant Improvements. Tenant shall maintain complete and
accurate books and records in accordance with generally accepted accounting
principles of these expenditures for at least three (3) years. Tenant shall make
available to Landlord's auditor at the Suite 2600 and 2700 Expansion Space
within ten (10) business days following Landlord's notice requiring the audit,
all books and records maintained by Tenant pertaining to the construction and
completion of the Tenant Improvements.
(h)    Tenant's Right to Offset. Notwithstanding anything to the contrary set
forth in this Work Letter or elsewhere in this Lease, if Landlord fails to
timely disburse any monthly payment of the Allowance or the Final Retention of
the Allowance within the time periods set forth above, Tenant shall be entitled
to deliver written notice ("Payment Notice") thereof to Landlord and to any
holder of a mortgage or deed of trust encumbering the Building. If Landlord
still fails to fulfill any such obligation within ten (10) business days after
Landlord's receipt of the Payment Notice from Tenant and if Landlord fails to
deliver written notice to Tenant within such ten (10) business day period
explaining Landlord's reasons that the amounts described in Tenant's Payment
Notice are not due and payable by Landlord ("Refusal Notice"), Tenant shall be
entitled to fund such amount(s) itself and to offset such amount(s) (provided
Tenant obtains all appropriate lien releases with respect to any such amount(s)
prior to Tenant's offset thereof), together with interest at the Interest Rate
(as defined in Section 29.34 of the Original Lease) from the date of payment by
Tenant until; the earlier of the date of offset and subsequent payment by
Landlord, against Tenant's next obligations to pay Base Rent under this Lease.
However, Tenant shall not be entitled to any such offset while Tenant is in
default under Section 19.1 of the Lease. If Landlord delivers a Refusal Notice,
and if Landlord and Tenant are not able to agree on the amounts to be so paid

Exhibit B Page 6

--------------------------------------------------------------------------------




by Landlord, if any, within ten (10) business days after Tenant's receipt of a
Refusal Notice, Landlord shall pay the amount that is not disputed and either
Landlord or Tenant may elect to have such dispute resolved pursuant to the
proceeding set forth in Section 29.31 of the Original Lease. If Tenant obtains a
judgment in its favor in any such proceedings, Tenant shall be entitled to
offset the amount determined to be payable by Landlord in such proceedings
together with any attorneys' fees and costs awarded therein to Tenant together
with interest at the Interest Rate from the date of payment by Tenant to the
date of such offset or subsequent payment by Landlord against Tenant's next
obligations to pay Base Rent (but Tenant shall not be entitled to any such
offset while Tenant is in default under Section 19.1 of the Original Lease.
6.    CONSTRUCTION OF TENANT IMPROVEMENTS. Following Landlord's approval of the
Final Plans and the Work Cost Statement described in Section 4(f) above,
Tenant's contractor (selected as provided in Section 8(n)) may commence and,
once commenced, shall diligently proceed with the construction of the Tenant
Improvements. Tenant shall use diligent efforts to cause its contractor to
complete the Tenant Improvements in a good and workmanlike manner in accordance
with the Final Plans. Landlord shall have the right to enter upon the Suite 2600
and 2700 Expansion Space to inspect Tenant's construction activities following
reasonable advance notice Tenant.
7.    DELIVERY OF POSSESSION; TERM AND RENT COMMENCEMENT DATE.
(a)    Delivery of Possession. Subject to the Existing Tenant properly and
timely vacating and surrendering the 27th Floor Space to Landlord, Landlord
agrees to use its commercially reasonable efforts to complete Landlord's Work
and deliver possession of Suite 2600 and the Suite 2700 Expansion Space on
December 1, 2014 (the "Scheduled Turnover Date"). Landlord agrees not to consent
to the Existing Tenant's holdover in the 27th Floor Space and not to agree to
extend the term of the space occupied by the Existing Tenant and shall institute
unlawful detainer proceedings against the Existing Tenant if such Existing
Tenant does not vacate such space by December 1, 2014. Tenant agrees that if
Landlord is unable to deliver possession of the Suite 2600 and 2700 Expansion
Space to Tenant on or prior to the Scheduled Turnover Date the Eighth Amendment
will not be void or voidable, nor will Landlord be liable to Tenant for any loss
or damage resulting therefrom, if Landlord otherwise fulfills its obligations
hereunder. The actual dates upon which Landlord turns over possession of the
Suite 2600 and 2700 Expansion Space to Tenant are the "Turnover Dates."
(b)    Commencement Date. The Suite 2600 and 2700 Lease Term and Tenant's
obligation to pay rent will commence upon May 1, 2015 (the "Rent Commencement
Date") subject to extensions for Landlord Delays and Force Majeure Events.
(c)    Substantial Completion; Punch-List. The Tenant Improvements will be
deemed to be "substantially completed" when Tenant's contractor certifies in
writing to Landlord and Tenant that Tenant has substantially performed all of
the Tenant Improvement Work required to be performed by Tenant under this Work
Letter, other than decoration and minor "punch-list" type items and adjustments
which do not materially interfere with Tenant's use of the Suite 2600 and 2700
Expansion Space ; and Tenant has obtained a temporary certificate of occupancy
or other required equivalent approval from the local governmental authority
permitting occupancy of the Suite 2600 and 2700 Expansion Space. Within ten (10)
days after receipt of such certificates, Tenant and Landlord will conduct a
walk-through inspection of the Suite 2600 and 2700 Expansion Space and Landlord
shall provide to Tenant a written punch-list specifying those decoration and
other punch-list items which require completion, which items Tenant will
thereafter diligently complete.

Exhibit B Page 7

--------------------------------------------------------------------------------




8.    MISCELLANEOUS CONSTRUCTION COVENANTS
(a)    No Liens. If the Tenant Improvements or the Building or any portion
thereof are subjected to any mechanic's, materialmen's or other liens or
encumbrances arising out of the construction of the Tenant Improvements, Tenant
shall remove same by payment and/or bonding within ten (10) days of Tenant
receiving notification of such lien(s).
(b)    Diligent Construction. Tenant will, once construction has commenced,
promptly, diligently and continuously pursue construction of the Tenant
Improvements to successful completion in substantial compliance with the Final
Plans, the Work Schedule and this Work Letter. Landlord and Tenant shall
cooperate with one another during the performance of Tenant's Work to effectuate
such work in a timely and compatible manner.
(c)    Compliance with Laws. Tenant will construct the Tenant Improvements in a
safe and lawful manner. Tenant shall, at its sole cost and expense, comply with
all applicable laws and all regulations and requirements of, and all licenses
and permits issued by, all municipal or other governmental bodies with
jurisdiction which pertain to the installation of the Tenant Improvements.
Copies of all filed documents and all permits and licenses shall be provided to
Landlord. Any portion of the Tenant Improvements which is not acceptable to any
applicable governmental body, agency or department, or because of the existence
of a Design Problem, is not reasonably satisfactory to Landlord, shall be
promptly repaired or replaced by Tenant at Tenant's expense. Notwithstanding any
failure by Landlord to object to any such Tenant Improvements, Landlord shall
have no responsibility therefor.
(d)    Indemnification. Subject to the terms of the Lease regarding insurance
and waiver of subrogation by the parties, Tenant hereby indemnifies and agrees
to defend and hold Landlord, the Suite 2600 and 2700 Expansion Space and the
Building harmless from and against any and all suits, claims, actions, losses,
costs or expenses of any nature whatsoever, together with reasonable attorneys'
fees for counsel of Landlord's choice, arising out of or in connection with the
Tenant Improvements or the performance of Tenant's Work (including, but not
limited to, claims for breach of warranty, worker's compensation, personal
injury or property damage, and any materialmen's and mechanic's liens).
(e)    Insurance. Construction of the Tenant Improvements shall not proceed
without Tenant first acquiring workers' compensation and commercial general
liability insurance and property damage insurance as well as "All Risks"
builders' risk insurance, with minimum coverage of $2,000,000 or such other
amount as may be approved by Landlord in writing and issued by an insurance
company reasonably satisfactory to Landlord. Not less than ten (10) days before
commencing the construction of the Tenant Improvements, certificates of such
insurance shall be furnished to Landlord. All insurance policies maintained by
Tenant pursuant to this Work Letter shall name Landlord and any lender with an
interest in the Suite 2600 and 2700 Expansion Space as additional insureds and
comply with all of the applicable terms and provisions of the Lease relating to
insurance. Tenant's contractor shall be required to maintain the same insurance
policies as Tenant, and such policies shall name Tenant, Landlord and any lender
with an interest in the Suite 2600 and 2700 Expansion Space as additional
insureds.
(f)    Construction Defects. Landlord shall have no responsibility for the
Tenant Improvements and Tenant will remedy, at Tenant's own expense, and be
responsible for any and all defects in the Tenant Improvements that cause a
Design Problem and that appear during or after the completion thereof whether
the same shall affect the Tenant Improvements in particular or any parts of the
Suite 2600 and 2700 Expansion Space in general. Tenant shall indemnify, hold
harmless and reimburse Landlord for any costs or expenses incurred by Landlord
by reason of any defect in any portion of the Tenant Improvements constructed by
Tenant or Tenant's contractor or subcontractors, or by reason

Exhibit B Page 8

--------------------------------------------------------------------------------




of inadequate cleanup following completion of the Tenant Improvements, subject
to the terms of the Lease regarding insurance and the waiver of subrogation.
(g)    Additional Services. If the construction of the Tenant Improvements shall
require that additional services or facilities (including, but not limited to,
hoisting, cleanup or other cleaning services, trash removal, field supervision,
or ordering of materials) be provided by Landlord, then Tenant shall pay
Landlord for such items at Landlord's cost or at a reasonable charge if the item
involves time of Landlord's personnel only. Electrical power, parking, freight
elevator usage, and heating, ventilation and air conditioning, trash removal and
the like shall be available and provided to Tenant and its contractors and
subcontractors during normal construction and business hours for construction
purposes at no charge to Tenant or its contractors and subcontractors.
(h)    Coordination of Labor. All of Tenant's contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord's contractors or by any other
tenant or its contractors with respect to the any portion of the Property.
Nothing in this Work Letter shall, however, require Tenant to use union labor.
(i)    Work in Adjacent Areas. Any work to be performed in areas adjacent to the
Suite 2600 and 2700 Expansion Space shall be performed only after obtaining
Landlord's express written permission, which shall not be unreasonably withheld,
conditioned or delayed.
(j)    HVAC Systems. Tenant agrees to be entirely responsible for the
maintenance or the balancing of any heating, ventilating or air conditioning
system installed by Tenant and/or maintenance of the electrical or plumbing work
installed by Tenant and/or for maintenance of lighting fixtures, partitions,
doors, hardware or any other installations made by Tenant.
(k)    Coordination with Lease. Nothing herein contained shall be construed as
(i) constituting Tenant or Landlord as the other's agent for any purpose
whatsoever, or (ii) a waiver by Landlord or Tenant of any of the terms or
provisions of the Amended Lease. Any default by Tenant under Section 19.1 of the
Lease with respect to any portion of this Work Letter shall be deemed a breach
of the Amended Lease for which Landlord shall have all the rights and remedies
as in the case of a breach of said Lease.
(1)    Approval of Plans. Landlord will not check Tenant drawings for building
code compliance. Approval of the Final Plans by Landlord is not a representation
that the drawings are in compliance with the requirements of governing
authorities, and it shall be Tenant's responsibility to meet and comply with all
federal, state, and local code requirements. Approval of the Final Plans does
not constitute assumption of responsibility by Landlord or its architect for
their accuracy, sufficiency or efficiency, and Tenant shall be solely
responsible for such matters.
(m)    Tenant's Deliveries. Tenant shall deliver to Landlord, at least five (5)
days prior to the commencement of construction of Tenant's Work, the following
information:
(i)    The names, business addresses, telephone numbers, and primary contacts
for the general, mechanical and electrical contractors Tenant intends to engage
in the performance of Tenant's Work; and
(ii)    The date on which Tenant's Work will commence, together with the
estimated dates of completion of Tenant's construction and fixturing work.

Exhibit B Page 9

--------------------------------------------------------------------------------




(n)    Qualification of Contractors. Once the Final Plans have been proposed and
approved, Tenant shall select and retain a contractor and subcontractors from a
list of contractors and subcontractors reasonably approved by Landlord for the
construction of the Tenant Improvement Work in accordance with the Final Plans.
All contractors engaged by Tenant shall be bondable, licensed contractors,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Landlord's general contractor and other contractors on
the job, if any, all as reasonably determined by Landlord. All work shall be
coordinated with general construction work on the Site, if any. The contractors
and subcontractors listed on Schedule 2 attached to this Exhibit B are deemed
pre-approved by Landlord.
(o)    Warranties. Tenant shall cause its contractor to provide warranties for
not less than one (1) year (or such shorter time as may be customary and
available without additional expense to Tenant) against defects in workmanship,
materials and equipment, which warranties shall run to the benefit of Landlord
or shall be assignable to Landlord to the extent that Landlord is obligated to
maintain any of the improvements covered by such warranties.
(p)    Landlord's Performance of Work. Within ten (10) working days after
receipt of Landlord's notice of Tenant's failure to perform its obligations
under this Work Letter, if Tenant shall fail to commence to cure such failure,
Landlord shall have the right, but not the obligation, to perform, on behalf of
and for the account of Tenant, subject to reimbursement of the cost thereof by
Tenant, any and all of Tenant's Work which Landlord determines, in its
reasonable discretion, should be performed immediately and on an emergency basis
for the best interest of the Suite 2600 and 2700 Expansion Space including,
without limitation, work which pertains to structural components, mechanical,
sprinkler and general utility systems, roofing and removal of unduly accumulated
construction material and debris; provided, however, Landlord shall use
reasonable efforts to give Tenant at least ten (10) days prior notice to the
performance of any of Tenant's Work.
(q)    As-Built Drawings. Tenant shall cause "As-Built Drawings" (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord's
representative no later than sixty (60) days after the completion of Tenant's
Work. In the event these drawings are not received by such date, Landlord may,
at its election, cause said drawings to be obtained and Tenant shall pay to
Landlord, as additional rent, the cost of producing these drawings.
9.    SERVICES AND FREIGHT/CONSTRUCTION ELEVATOR. Landlord will, consistent with
its obligation to other tenants in the Building, if appropriate and necessary,
make the parking, trash removal, HVAC, electricity, hoisting and
freight/construction elevator reasonably available to Tenant in connection with
the construction of the Tenant Improvements during construction and business
hours. Tenant agrees to pay for any after-hours use of services and staffing of
the freight/construction elevator, if needed. If Tenant's construction of the
Tenant Improvements reasonably requires Landlord to staff additional security
and/or additional Building personnel, then Tenant shall be responsible for the
cost of such additional staffing.
10.    LANDLORD DELAYS AND FORCE MAJEURE EVENTS. "Landlord Delays", for purposes
hereof shall mean any actual delays caused by Landlord including the failure to
deliver the Suite 2600 and 2700 Expansion Space with the ACM abatement work
fully completed as described on Schedule 3 and the Building Systems servicing
the Suite 2600 and 2700 Expansion Space in good operating order and condition by
December 1, 2014, failure to comply with any of the time periods for approval of
the Space Plans and Final Plans (as defined in and pursuant to this Work
Letter), failure to provide Tenant sufficient access to the Suite 2600 and 2700
Expansion Space and the Building to construct its Tenant Improvements and move
into such space (subject to Tenant's compliance with Landlord's reasonable rules
and regulations regarding move-in and construction), failure to comply with

Exhibit B Page 10

--------------------------------------------------------------------------------




any other provision of the Lease and/or this Work Letter, failure to timely
disburse the Tenant Improvement Allowance. "Force Majeure Events" mean any event
described as a Force Majeure in Section 29.17 of the Lease to the extent such
event actually delays Tenant (on a day for day basis) in the design, permitting
and constructing its Tenant Improvements or move into the Suite 2600 and 2700
Expansion Space. In addition, no Landlord Delay or other Force Majeure Event
shall be deemed to have occurred unless and until Tenant has given Landlord
written notice that an event giving rise to such Landlord Delay or Force Majeure
Event is about to occur or has occurred which will cause a delay in the design,
permitting and completion of the Tenant Improvements (minor punch-list items
excepted) and move into the Suite 2600 and 2700 Expansion Space and Landlord has
failed to remedy the situation giving rise to the potential Landlord Delay or
other delay from a Force Majeure Event within one (I) business day after
Landlord's receipt of such notice, in which case the number of days of actual
delay after such notice shall be a Landlord Delay or other delay from a Force
Majeure Event.



Exhibit B Page 11

--------------------------------------------------------------------------------




SCHEDULE 1
SPECIFICATIONS FOR STANDARD IMPROVEMENT PACKAGE
(As further specified on Landlord's Building standard detail sheets)
GENERAL
 
 
 
The following items comprise the Building's standard materials and finishes for
new construction of tenant suites as of
December, 2004. For areas that are to be renovated rather than built out with
new improvements, greater latitude will be
granted with substitution items that match or that closely match existing
materials already installed. These or other
substitutions must be noted in plans with the reason for substitution, and a
plan attachment or specification must include
a specific space for recording acceptance of the requested substitution.
 
 
 
TENANT IMPROVEMENTS
 
 
 
1.
FINISH HARDWARE:
 
A.
Unit Lock: (renovation only)
Corbin 8912 LR-351 626 (Dull Chrome)
 
 
 
 
B.
Unit Latch: (renovation only)
Corbin 912 LR-310 626 (Dull Chrome)
 
 
 
 
C.
Mortise: (Use for new construction)
Corbin 9510 Latch L9551 Lock
 
 
 
 
D.
Butts:
Stanley FBB 179 4 ½ x 4 c 652 (Dull Chrome)
 
 
 
 
E.
Closers:
Corbin PK 120- X SBL-LBL
 
 
 
 
F.
Stops:
Quality Brand 331ES x 332 ½ x or 26D (Dull Chrome)
 
 
 
 
G.
Coordinators:
Glenn – Johnson Cor-2
 
 
 
 
H.
Thresholds:
Pemko 236 – 4D (Brown) 4 A Alum. (Carpet to Carpet)
 
 
 
 
I.
Dust Proof Strike
Builders Brass Works 5048 x 613 Brown x 626 Silver
 
 
 
 
J.
Flush Bolts:
DCI-942 NH


Schedule 1 to Exhibit B Page 1

--------------------------------------------------------------------------------




2.
PARTITIONS:
 
A.
Interior:
2 ½" x 25 ga. metal studs with 5/8" Type "X" gypsum board, both sides, tape
ready for flat paint.
 
 
 
 
B.
One Hour Fire Rated:
2 ½" x 25 ga. metal studs with 5/8" Type "X" gypsum board, both
sides,(slab-to-slab).
Tape ready for flat paint.
 
 
 
 
C.
Demising:
2 ½" x 25 ga. metal studs with 5/8" Type "X" gypsum board, both
sides,(slab-to-slab).
Fully insulated. Tape ready for flat paint.
 
 
 
3.
CEILING:
 
 
 
 
A.
Tile:
Armstrong Tegualar Cortega 24 x 24 x 3/4 White.
 
 
 
 
B.
Suspension System:
Don Fineline D x F/D x FL; White 24" x 24" suspended.
 
 
 
4.
PAINT:
 
 
 
 
A.
Drywall:
Sinclair – 2 coat system pigmented sealer with flat vinyl latex finish coat.
 
 
 
 
B.
Doors:
Single slice walnut, watco oil and wax.
 
 
 
 
C.
Induction Units:
2-coat primer and semi-gloss enamel. (Must be painted after hours).
 
 
 
5.
DOORS:
 
 
 
 
A.
Solid core plain slice walnut. (Common area side of door only).
 
 
 
6.
DOOR FRAMES:
 
 
 
 
A.
Western Integrate – extruded aluminum, black finish.
 
 
 
7.
CARPET:
 
 
 
 
A.
DESIGN WEAVE "Tempest-Classic" – 32 oz., installed over 5/16" "Nova" pad.
 
 
 
8.
VINYL COMPOSITION TILE:
 
 
 
 
A.
Azrock Futura 12" x 12" x 3/32".
 
 
 
9.
RUBBER BASE:
 
 
 
 
A.
Burke or equal 2 ½" coved rubber base.


Schedule 1 to Exhibit B Page 2

--------------------------------------------------------------------------------




10.
LIGHT FIXTURES:
 
A.
LITHONIA PARAMAX:
2PM3-STD-332-18 LS 277-SSB/TU-3-1
Sylvania Bulbs – 3500K T-8
 
 
 
 
B.
BALLAST:
Sylvania 3 lamp electronic reduced wattage ballast
 
 
 
11.
SWITCH ASSEMBLY:
 
 
 
 
A.
NOVITAS
Wall mounted occupancy sensor in standard offices, Model #DL45. Reception areas,
conference rooms, kitchens, open floor areas and similar areas to be fitted with
Novitas
ceiling mounted occupancy sensor, Model # to be determined based upon room
size".
 
 
 
12.
EXIT SIGN:
 
 
 
 
A.
LITHONIA PRECISE:
277 Volt (verify) Green LED
 
 
 
13.
ELECTRICAL FLOOR OUTLET:
 
 
 
 
A.
WALKER:
#7903 KC 120 V grounded floor mounted duplex receptacle.
 
 
 
14.
TELEPHONE (data) FLOOR OUTLET:
 
 
 
 
A.
WALKER:
#7903 KC floor mounted telephone outlet.
 
 
 
15.
ELECTRICAL WALL OUTLET:
 
 
 
 
A.
Standard duplex receptacle and cover plate in standard color to match light
switch.
 
 
 
16.
TELEPHONE (data) WALL OUTLET:
 
 
 
 
A.
Standard "handy box" with blank plate in standard color to match light switch.
 
 
 
17.
GRILLES, REGISTERS, AND DIFFUSERS:
 
 
 
 
A.
Standard stamped metal with perforated metal cover to fit ceiling module. Finish
to be
baked white enamel to match ceiling grid.
 
 
 
18.
WINDOW COVERING
 
 
 
 
A.
SOLAR VERTICAL SYSTEMS:
Standard: SVS – PVC #23 "Sand", Curved
Upgrade: SVS – 617 White/Charcoal; 3 ½" wide fabric vanes
Mounting Hardware: SVS – 8000 Series hardware, bronze finish.
Inside mounted within the window frames at all exterior windows
Conference Room Windows may be mounted on single track.




Schedule 1 to Exhibit B Page 3

--------------------------------------------------------------------------------




 
 
Provided, however, Tenant may install mecho shades at its sole cost and expense
with a
color that is comparable to the color used for the vertical shades in the
Premises.
 
 
 
19.
HEATING AIR-CONDITIONING AND VENTILATING DISTRIBUTION
 
A.
Thermostats, distribution ductwork, diffusers, registers, and grilles connected
to based
building system.
Siemens Building Tech Thermostat
DDC Controller - #S40-100
VAV Motor - #349-0100
ANEMOSTAT MOD. FASD Size 8 CFM-100-400
 
 
 
20.
GENERAL ELECTRICAL:
 
 
 
 
A.
All fixtures to be UL approved.
 
 
 
 
B.
All lighting to be installed with conduit and wire. No whip or flexible wire
systems.
 
 
 
 
C.
No BX or armored cable.
 
 
 
 
D.
All circuits for outlets to be fed down the walls from a "J" box. Home run to be
established as per diagram. Panel schedules are to be typed or computer printed,
filled in
accurately and all circuits to be numbered including neutral and ground wire at
the PNLS
& "J" boxes.
 
 
 
 
E.
All sub-panels will be Westinghouse brand.
 
 
 
 
F.
All exit signs will be 277 VAC. Verify with Engineering Department.
 
 
 
 
G.
All penetrations through slabs and rated walls to be fire sealed in accordance
with all City
of Los Angeles Building Code requirements.
 
 
 
 
H.
All panels to be specified as panel boards.
 
 
 
 
I.
Only plenum rated cables may be utilized and all cable above ceiling will be
properly
strapped on their own hangers in accordance with City of Los Angeles Building
Code.
 
 
 
 
J.
Engineering is to be contacted before any hangers are shot into slab to identify
location of
walker duct system in the slabs.
 
 
 
21.
PLUMBING:
 
 
 
 
A.
All copper pipe to be type "L."
 
 
 
 
B.
All water feeds to sinks to be valved in ceiling above sink and at the main
source.
 
 
 
 
C.
All hot water lines to be properly insulated.
 
 
 
 
D.
All copper lines to be properly strapped.
 
 
 
 
E.
All shut off valves to be ball type, 200 WOG minimum rating.


Schedule 1 to Exhibit B Page 4

--------------------------------------------------------------------------------




 
F.
All penetrations through slabs and rated walls to be fire sealed in accordance
with all City
of Los Angeles Building Code requirements.
 
 
 
22.
HVAC:
 
A.
ALL VAV to be Anemostat brand.
 
 
 
 
B.
Thermostats to be Siemens Building Tech 540-100 Series.
 
 
 
 
C.
Pneumatic P.O.C. at main feed to be valved.
 
 
 
 
D.
Main runs to be 3/8 inch and branch line 1/4 inch.
 
 
 
 
E.
Chaffing guards to be put around tubing where strapped to hangers.
 
 
 
 
F.
Poly tubing is allowed but must be properly secured.
 
 
 
 
G.
Final air balance to be performed by a certified air balance company acceptable
to the
management of the Building.
 
 
 
23.
FIRE & LIFE SAFETY:
 
 
 
 
A.
Simplex 2120 System
 
 
 
 
B.
Simplex 4200 System
 
 
 
 
C.
Addressable – S/D
 
 
 
 
D.
Addressable – D/D with a remote LED & Test SW key
 
 
 
 
E.
All final device installation and testing to be performed by Building's
designated fire/life-safety
contractor.






Schedule 1 to Exhibit B Page 5

--------------------------------------------------------------------------------




SCHEDULE 2
LIST OF PRE-APPROVED CONTRACTORS AND SUBCONTRACTORS


Pre-Approved General Contractor List
May 2014
 
 
 
Clune Construction Company
Robert Dahlstrom, President
350 South Grand Avenue, Suite 1670
Los Angeles, CA 90071
 


Ph: (213) 680-7450
Fax: (213) 473-1515
E-mail: rdahlstrom@clunegc.com
 
 
 
Corporate Contractors Incorporated
Mark Hemphill, Executive Vice President
2550 Corporate Place, Suite C111
Monterey Park, CA 91754
 


Ph: (323) 263-3664
Fax: (323) 263-3685
E-mail: Markhemhill@corpcon.net
 
 
 
Environmental Contracting Corporation
Ara Bedros, Vice President Operations
880 East 1st Street
Los Angeles, CA 90012
 


Ph: (213) 620-8008
Fax: (213) 620-8778
E-mail: Abedros@eccla.com
 
 
 
Howard Builders
Paul McGunnigle, Executive Vice President
707 Wilshire Boulevard, Suite 3750
Los Angeles, CA 90017
 


Ph: (213) 683-1850
Fax:
E-mail: Paulmcg@howardbuilding.com
 
 
 
MDL Construction, Inc.
Rick Camacho, President
9037 Arrow Route, Suite 100
Rancho Cucamonga, CA 91730
 
Mobile: (909) 349-7724
Ph: (909) 945-9988 ext. 204
Fax: (909) 945-9944
E-mail: Rick@mdlconstruction.net
 
 
 
Pankow Builders
Alex Jimenez, Senior Project Manager
199 S. Los Robles Avenue, Suite 200
Pasadena, CA 01101
 


Ph: (626) 696-1813
Fax:
E-mail:
 
 
 
Syntax Builders
Lee Keyte, President
2945 Honolulu Avenue
Le Crescenta, CA 91214
 
Mobile: (818) 726-9981
Ph: (818) 957-4077
Fax: (818) 236-3770
E-mail: lee@syntaxbuilders.com
 
 
 
Union Bank Plaza


Schedule 2 to Exhibit B Page 1

--------------------------------------------------------------------------------




Pre-Approved Subcontractor List
May 2014
 
 
 
 
 
DRYWALL
 
 
 
 
 
T-Wall Enterprises
Richard Tucker
15008 Chalco Street
La Mirada, CA 90638
Ph: (562) 266-6674
Fax: (562) 352-0102
 
Martin Brothers
Raffi Ounanian
17104 South Figueroa Street
Gardena, CA 90248
Ph: (310) 532-5335
Fax: (310) 516-1829
 
Sharpe Interiors Systems
Don Mousseau
11093-B Sheldon Street
Sun Valley, CA 91352
Ph: (818) 767-4474
Fax: (818) 504-9381
 
 
 
 
 
Raymond Interiors
Roy Woodie
P.O. Box 1727 10050
Orange, CA 92668
Ph: (714) 771-7670
Fax: (714) 633-1588
 
Gierahn Drywall, Inc.
Frank Gierahn
Gierson Avenue
Chatsworth, CA
Ph: (818) 700-1383
Fax: (818) 700-9845
 
 
 
 
 
 
 
HVAC
 
 
 
 
 
Air-Tec
Dale Whitaker
1606 East Carson Street
Carson, CA 90745
Ph: (213) 549-1698
Fax: (213) 549-8329
 
ACCO Engineering Systems
Ron Falasaca
6265 San Fernando Road
Glendale, CA 91201
Ph: (818) 244-6571
Fax: (818) 247-6533
 
Grayson Inc.
Bill Lyon
2213-15 N. Rosemead Blvd.
South El Monte, CA 91733
Ph: (323) 283-9451
Fax: (323) 283-6709
 
 
 
 
 
Western Allied Corporation
Pete Peterson
12046 East Florence Avenue
Santa Fe Springs, CA 90670
Ph: (213) 685-4050
Fax: (213) 283-6707
 
Control Air
Tony Lobito
3301 N. Glassel Road
Orange, CA 92865
Ph: (714) 283-8100
Fax: (714) 283-4955
 
Altmayer & Son
Steven Altmayer, Jr.
10665 East Rush Street
El Monte, CA 91733
Ph: (626) 442-3770




Schedule 2 to Exhibit B Page 2

--------------------------------------------------------------------------------




WestCo Service Company
David Barbario
8621 Kewen Avenue
Sun Valley, CA 91352
Ph: (818) 504-6353
Fax: (818) 504-6775
 
Integrated Mechanical Systems, Inc.
Kevin Stiver
2390 Bateman Avenue
Irwindale, CA 91010
Ph: (626) 446-1854
Fax: (626) 446-1855
 
 
 
 
 
 
FIRE SPRINKLERS
 
 
 
 
 
Scott Campbell Company
Scott Petitt
2532 East 49th Street
Vernon, CA 90058
Ph: (213) 582-5103
Fax: (213) 582-4370
 
Qualco Fire Protection, Inc.
Donald E. Becka
13151 Florence Avenue
Santa Fe Springs, CA 90670
Ph: (562) 946-5060
Fax: (213) 582-4370
 
Northstar
Randy Howell
11570 Seaboard Circle
Stanton, CA 90680
Ph: (714) 894-6285
Fax: (714) 894-6286
 
 
 
 
 
Advance Fire Protection
1451 West Lambert Road
La Habra, CA 92665
Ph: (310) 691-0918
Fax: (310) 691-5482
 
 
 
 
 
 
 
 
 
PLUMBING
 
 
 
 
 
Muir-Chase Plumbing Co.
Grant Muir
1940 Gardena Avenue
Glendale, CA 91204
Ph: (818) 500-1940
Fax: (818) 500-0397
 
Pan Pacific
Jack McMackin
17911 Mitchell South
Irvine, CA 92614
Ph: (949) 474-9170
Fax: (949) 474-4274
 
 
 
 
 
 
 
ELECTRICAL
 
 
 
 
 
 
 
 
 
Morrow – Meadows
Mark Hawkins
231 Benton Court
City of Industry, CA 91789
Ph: (909) 598-7700
Fax: (213) 617-1744
 
Steiny & Company
221 N. Ardmore Avenue
Los Angeles, CA 90004
Ph: (213) 382-2331
Fax: (213) 381-6781
 
O'Bryant Electric, Inc.
Steve O'Bryant
21606 Osborne Street
Canoga Park, CA 91304
Ph: (818) 407-1986
Fax: (818) 407-0983
 
 
 
 
 
Building & Computer Electric
Ed Kent
5351 Alhambra Avenue
Los Angeles, CA 90032
Ph: (323) 221-3030
Fax: (323) 221-3111
 
R&R Electric
Rick Alcantar
2029 Century Park East, #C4
Los Angeles, CA 90067
Ph: (310) 785-0288
Fax: (310) 785-0621
 
Carol Electric Company
Rob Simpson
3822 Cerritos Ave.
Los Alamitos, CA 90720
Ph: (562) 594-1174
Fax: (562) 594-1175
robsimpson@carolelectric.com


Schedule 2 to Exhibit B Page 3

--------------------------------------------------------------------------------




FIRE / LIFE SAFETY
 
 
 
 
 
Red Hawk
2705 Media Center Drive
Los Angeles, CA 90065
Ph: (323) 276-3100
Fax: (323) 376-3140
 
TRL
9531 Milliken Avenue
Rancho Cucamonga, CA 91730
Ph: (800) 266-1392
Fax: (909) 390-8397
 
 
 
 
 
 
 
WALL FINISHES / UPHOLSTERED WALL
 
 
 
 
 
Duggan & Associates, Inc.
Frank Valdez
22825 Lockness Avenue
Torrance, CA 90501
Ph: (310) 539-1812
Fax: (310) 539-5921
 
Randall / McAnany Co.
Tim McAnany
4935 McConnell Avenue, #20
Los Angeles, CA 90066
Ph: (310) 822-3344
Fax: (310) 301-4924
 
Shapiro-Ben-Basat
Chaim Ben-Basat
7015 Valjean Avenue
Van Nuys, CA 91406
Ph: (818) 908-1900
Fax: (818) 908-9428
 
 
 
 
 
Pickering & Sons
Bob Pickering
15550-B Rockfield Blvd.
Irvine, CA 92618
Ph: (949) 380-3323
Fax: (949) 380-3343
 
Blakely Company
David Palos
5533 Alhambra Avenue
Los Angeles, CA 90032
Ph: (323) 221-4176
Fax: (323) 221-4732
 
Lawrence B. Bonas Company
Guy Bonas
1301 Hunter Avenue
Santa Ana, CA 92705
Ph: (714) 953-2010
Fax: (714) 550-0134
 
 
 
 
 
Palos Company
11498 Copper Pass Ct.
Alta Loma, CA 92626
Ph: (909) 527-3803
Fax: (909) 527-4265
 
 
 
 
 
 
 
 
 
FLOOR FINISHES
 
 
 
 
 
 
 
 
 
J/G Carpet & Drapery Co.
Howard Corman
16135 Runnymede Street
Van Nuys, CA 91406
Ph: (818) 997-8204
Fax: (818) 997-6127
 
SCS Systems of CA
John O'Neill
708 W. Town & Country Road
Orange, CA 92868
Ph: (714) 542-2146
Fax: (714) 542-2147
 
The Rouse Company
Scott Rouse
19443 Laurelpark Road, #105
Rancho Dominguez, CA 90220
Ph: (310) 764-4695
Fax: (310) 764-4313
 
 
 
 
 
Universal Flooring Systems
Mike Bastien
7291 Heil Avenue
Huntington Beach, CA 92647
Ph: (714) 375-5500
Fax: (714) 375-5505
 
Invironmentalists
Scott Sidlow
15651 Saticoy Street
Van Nuys, CA 91406
Ph: (818) 374-5218
Fax: (949) 588-1996
 
Tangram Interiors
C. Stuart Byron
9200 Sorensen Avenue
Santa Fe Springs, CA 90670
Ph: (562) 365-5026
Fax: (562) 365-5027


Schedule 2 to Exhibit B Page 4

--------------------------------------------------------------------------------




Independent Flooring Contractors
Bernie Guevara
550 Patrice Place, Unit D
Gardena, CA 90248
Ph: (310) 324-1111
Fax: (310) 324-0707
Western Commercial Flooring
Walter Green
16306 Bloomfield Avenue
Cerritos, CA 90703
Ph: (562) 921-9000
Fax: (562) 921-9002
 
 
 
 
 
 
 
GLASS & GLAZING
 
 
 
 
 
Rountree Glass
Don Rountree
622 West Colorado Street
Glendale, CA 91204
Ph: (818) 246-1785
Fax: (213) 245-1904
 
La Habra Glass, Inc.
Gary Gilbert
210 East Industry Avenue
La Habra, CA 90631
Ph: (714) 992-1181
Fax: (714) 992-0322
 
Giroux Glass, Inc.
Joe Tinker
1045 West 24th Street
Los Angeles, CA 90007
Ph: (213) 747-7406
Fax: (213) 747-8778
 
 
 
 
 
Gold Coast Glass
2930 College Avenue
Costa Mesa, CA 92626
Ph: (714) 557-7212
Fax: (714) 549-1509
 
 
 
 
 
 
 
 
 
MILLWORK
 
 
 
 
 
 
 
 
 
Millcraft, Inc.
Lars Eppink
2850 East White Star Avenue
Anaheim, CA 92806
Ph: (714) 632-9621
Fax: (714) 632-3148
 
Seeley Brothers
Dave Seltzer
312 Oak Place, Building A
Brea, CA 92821
Ph: (714) 224-3949
Fax: (714) 224-3957
 
Artcrafters Cabinets, Inc.
Bob Schindler
5446 Cleon Avenue
North Hollywood, CA 91601
Ph: (818) 752-8960
Fax: (213) 877-1941
 
 
 
 
 
MILLWORK (con't).)
 
 
 
 
 
 
 
 
 
Western Wood
Don Nelson
1701 Fashion
Long Beach, CA 90813
Ph: (562) 491-3482
Fax: (562) 437-1448
 
Global Fixtures
Dave Fish
6461 Global Drive
Cypress, CA 90630
Ph: (714) 229-0001
Fax: (714) 229-4863
 
Patella Inc.
Jim Vandereaa
661 Brea Canyon Road, #5
Walnut, CA 91789
Ph: (909) 444-9102
Fax: (909) 444-9109


Schedule 2 to Exhibit B Page 5

--------------------------------------------------------------------------------




ACOUSTICAL CEILINGS
 
 
 
 
 
Hutchinson Corporation
Don Trapp
2250 South Central Avenue
Rancho Dominguez, CA 90220
Ph: (310) 763-7991
Fax: (310) 763-4381
 
Ceiling Concepts
Chuck Tunnalippe
14535 Woodruff Avenue
Bellflower, CA 90706
Ph: (562) 493-8521
Fax: (562) 493-8742
 
Martin Integrated
Marty Hovivian
2330 North Pacific
Orange, CA 92865
Ph: (714) 998-9100
Fax: (714) 988-1414
 
 
 
 
 
ECL Acoustics
Ed Lukas
4126 Hitch Blvd.
Moorpark, CA 93021
Ph: (323) 864-3892
Fax: (323) 553-0403
 
Elljay Acoustics, Inc.
526 West Blueridge Avenue
Orange, CA 92665
Ph: (714) 974-7171
Fax: (714) 637-9451
 
 
 
 
 
 
 
STONE & TILE WORK
 
 
 
 
 
Carnevale & Lohr
Tony Reta
6521 Clara Street
Bell Gardens, CA 90201
Ph: (562) 927-8311
Fax: (562) 806-2797
 
R.E. Smith Company
Robert Smith
10012 Commerce Avenue
Tujunga, CA 91042
Ph: (818) 352-8897


 
DBM /Hatch Inc.
Ty Harding
640 Arrow Highway
Le Verne, CA 91750
Ph: (909) 592-7988
Fax: (909) 592-0841
 
 
 
 
 
Rucker Tile Company
Loren Rucker
16526 Arminta Street
Van Nuys, CA 91406
Ph: (818) 902-1216
Fax: (818) 902-1147
 
SC Stone Company
Anthony Carreon
20131 Ferndoc Street
Walnut, CA 91789
Ph: (909) 594-2878
Fax: (909) 594-7128
 
 
 
 
 
 
 
DOORS, FRAMES & HARDWARE
 
 
 
 
 
S&S Hardware
Ron Swanson
1111 East Grand Avenue
El Segundo, CA 90245
Ph: (213) 322-9404
Fax: (213) 322-4818
 
Seeley Brothers
Dave Seltzer
312 Oak Place, Building A
Brea, CA 92621
Ph: (714) 990-6150
Fax: (714) 900-1216
 
L.A. Custom Doors
Louis Bedini.
971 Patridge Avenue
Los Angeles, CA 90039
Ph: (323) 660-0669
Fax: (323) 660-1699
 
 
 
 
 
Montgomery Hardware
5314 N. Irwindale Avenue, #3C
Irwindale, CA 91706
Ph: (818) 814-0291
Fax: (818) 814-0283
 
Calinco Corporation
7600 Stage Road
Buena Park, CA 90621
Ph: (714) 739-4908
Fax: (714) 739-4909
 
 


Schedule 2 to Exhibit B Page 6

--------------------------------------------------------------------------------




SECURITY
 
 
 
 
 
API Security, Inc.
Jennifer Hays
2025 East Curry Street
Long Beach, CA 90805
Ph: (800) 274-5465
Fax: (562) 984-8075
 
ASSI
Bill Vuno
1360 Reynolds Avenue
Irvine, CA 92614
Ph: (949) 955-0244
Fax: (949) 955-0243
 
ADT
William Kelly
14536 Archwood Street
Van Nuys, CA 91405
Ph: (818) 781-4510


 
 
 
 
 
SECURITY (con't.)
 
 
 
 
 
Honeywell Control Services
Dean Wickwar
6 Centerpointe Drive, Suite 300
La Palma, CA 90623
Ph: (714) 796-7536
Fax: (714) 796-7555
 
Climatec Building Technologies Group
Tom Holland.
18002 Cowan
Irvine, CA 92614
Ph: (949) 510-1845


 
 
 
 
 
 
DATA / COMMUNICATION
 
 
 
 
 
Pinnacle
Avo Amirian
730 Fairmont Avenue
Glendale, CA 91203
Ph: (818) 241-6009
Fax: (818) 241-6880
 
Summit Riser
Mike Cameron
17981 Skypark Circle, Suite O
Irvine, CA 92614
Ph: (949) 251-9266
Fax: (949) 251-9270
 
Vector Resources
Ken Godachy
3530 Voyager Street
Torrance, CA 90503
Ph: (310) 436-1071
Fax: (310) 436-1177
 
 
 
 
 
Data Specialties
8400 Kass Drive
Buena Park, CA 90261
Ph: (714) 523-8489
Fax: (714) 523-1861
 
Irish Communications
13954 East Valley Blvd.
La Puente, CA 91746
Ph: (626) 968-3399
Fax: (626) 968-3328
 
 


Schedule 2 to Exhibit B Page 7

--------------------------------------------------------------------------------




WINDOW COVERING
 
 
 
 
 
Pacific Shading Systems
Doug Sherbourne
1010 N. Central, Suite 230
Glendale, CA 91202
Ph: (818) 815-9623
Fax: (818) 245-1348
 
 
 
 
 
 
 
 
 
SIGNAGE
 
 
 
 
 
CA Signs
Diego Duarte
10280 Gleanoaks Blvd.
Pacoima, CA 91331
Ph: (818) 899-1888
Fax: (800) 636-6696
 
Weidner Architectural Signage
Arie Korver
5001 24th Street
Sacramento, CA 95822
Ph: (916) 454-7417
Fax: (916) 452-3331
 
 
 
 
 
 
 
DEMOLITION
 
 
 
 
 
Interior Removal Specialists
Carlos Herrera
9309 Rayo Avenue
South Gate, CA 90280
Ph: (323) 357-6900
Fax: (323) 357-9400
 
Rogma
Raul Mata
1328 Willow Street
Los Angeles, CA 90013
Ph: (213) 620-1144
Fax: (213) 620-0407
 
 




Schedule 2 to Exhibit B Page 8

--------------------------------------------------------------------------------




SCHEDULE 3
ACM ABATEMENT WORK






SPECIFICATIONS
for
ASBESTOS ABATEMENT




UNION BANK PLAZA
445 SOUTH FIGUEROA STREET
20TH FLOOR
LOS ANGELES, CALIFORNIA 90071




October 1, 2008


Prepared for:


Hines
445 South Figueroa Street, 37th floor
Los Angeles, California


Designed by:
Clark SEIF CLARK, INC.
8875 Research Drive
Irvine, California 92618




















 
SCHEDULE 3
-2-
UNION BANK PLAZA
[Union Bank Lease]


Schedule 3 to Exhibit B Page 1

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic3.jpg]

Schedule 3 to Exhibit B Page 2

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic4.jpg]

Schedule 3 to Exhibit B Page 3

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic5.jpg]

Schedule 3 to Exhibit B Page 4

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic6.jpg]

Schedule 3 to Exhibit B Page 5

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic7.jpg]

Schedule 3 to Exhibit B Page 6

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic8.jpg]

Schedule 3 to Exhibit B Page 7

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic9.jpg]

Schedule 3 to Exhibit B Page 8

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic10.jpg]

Schedule 3 to Exhibit B Page 9

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic11.jpg]

Schedule 3 to Exhibit B Page 10

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic12.jpg]

Schedule 3 to Exhibit B Page 11

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic13.jpg]

Schedule 3 to Exhibit B Page 12

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic14.jpg]

Schedule 3 to Exhibit B Page 13

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic15.jpg]

Schedule 3 to Exhibit B Page 14

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic16.jpg]

Schedule 3 to Exhibit B Page 15

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic17.jpg]

Schedule 3 to Exhibit B Page 16

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic18.jpg]

Schedule 3 to Exhibit B Page 17

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic19.jpg]

Schedule 3 to Exhibit B Page 18

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic20.jpg]

Schedule 3 to Exhibit B Page 19

--------------------------------------------------------------------------------




[kbsriiq42015ex105pic21.jpg]

Schedule 3 to Exhibit B Page 20

--------------------------------------------------------------------------------




EXHIBIT "C"
INTENTIONALLY OMITTED

Exhibit C Page 1